RENDERED: NOVEMBER 10, 2022; 10:00 A.M.
                      NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2021-CA-1357-MR

JOLEAN FUGATE                                                      APPELLANT


                 APPEAL FROM LETCHER CIRCUIT COURT
v.               HONORABLE JAMES W. CRAFT, II, JUDGE
                        ACTION NO. 19-CI-00288


WALMART INC. AND KEVIN RICE                                         APPELLEES


                                   OPINION
                                  AFFIRMING

                                 ** ** ** ** **

BEFORE: ACREE, CETRULO, AND GOODWINE, JUDGES.

GOODWINE, JUDGE: Jolean Fugate (“Fugate”) appeals from the Letcher Circuit

Court’s order granting summary judgment in favor of Walmart Inc. (“Walmart”)

and Kevin Rice (“Rice”). Based on our review, finding no error, we affirm.

            On October 18, 2019, Fugate filed a personal injury complaint against

Walmart and Rice alleging their negligence created a dangerous condition in the

store. On Thanksgiving Day, November 22, 2018, Fugate was standing in the
checkout line with her daughter and eight-year-old grandson. Fugate’s grandson

said he needed to use the bathroom, so Fugate walked him toward the bathroom

while her daughter remained in the checkout line. The store was crowded, and

although there were multiple paths to the bathroom, Fugate attempted to walk

through a two-and-a-half-foot gap between a square post and a shelving unit. A

red fire extinguisher was attached to the post, which was in her line of sight.

             Fugate steered her grandson through the gap. As she attempted to

walk through the gap, Fugate believes she tapped the fire extinguisher with her

shoulder before it fell. The fire extinguisher struck the back of her leg and then

landed on the floor.

             In her deposition, Fugate testified the fire extinguisher was secured to

the post, and she did not know how it was secured to the post on the date of her

injury. She did not provide any evidence of whether the mechanism securing the

fire extinguisher to the post was defective, nor did she observe any problem with

the support post to which the extinguisher was attached. Fugate did not disclose

any expert witness or depose any Walmart employees.

             Walmart and Rice moved for summary judgment. The circuit court

held several hearings and took the matter under submission. Both parties

submitted memorandum orders as requested.




                                         -2-
             On September 21, 2021, the circuit court granted summary judgment

finding Fugate’s claim lacked any genuine issue of material fact. Fugate could not

prove breach because she had no evidence that a dangerous condition existed on

Walmart’s premises, and she could not prove causation because she had no proof

any act or omission of Walmart caused her accident.

             Fugate filed two motions to set aside the judgment. Walmart and Rice

responded, and the circuit court held a hearing. The circuit court denied the

motions. This appeal followed.

             On appeal, Fugate argues the circuit court erred in granting Walmart

and Rice’s motion for summary judgment because she established genuine issues

of material fact under the (1) traditional negligence standard or (2) burden-shifting

approach in Lanier v. Wal-Mart Stores, Inc., 99 S.W.3d 431 (Ky. 2003).

             “Appellate review of a summary judgment involves only legal

questions and a determination of whether a disputed material issue of fact exists.

So, we operate under a de novo standard of review[.]” Adams v. Sietsema, 533

S.W.3d 172, 177 (Ky. 2017) (quoting Shelton v. Ky. Easter Seals Soc’y, Inc., 413

S.W.3d 901, 905 (Ky. 2013)).

             First, Fugate argues she established genuine issues of material fact to

survive summary judgment under the traditional negligence standard. “The

elements of a negligence claim are (1) a legally-cognizable duty, (2) a breach of


                                         -3-
that duty, (3) causation linking the breach to an injury, and (4) damages.” Patton

v. Bickford, 529 S.W.3d 717, 729 (Ky. 2016) (citation omitted).

             In this case, the circuit court held Fugate failed to prove breach and

causation. Breach requires proof of any “unsafe . . . condition causing her fall.”

Phelps v. Bluegrass Hosp. Management, LLC, 630 S.W.3d 623, 629 (Ky. 2021).

In Phelps, the plaintiff alleged a restaurant breached its duty of care owed to her

when “she slipped on a waxy substance constituting a hazard, but she produced no

evidence to establish the existence of any such hazardous condition.” Id. The

plaintiff “offered no tangible proof of a waxy substance and no expert testimony to

establish [the restaurant’s] breach of any duty. Her case relies entirely on

conjecture.” Id. Our Supreme Court held the plaintiff failed to prove the

restaurant breached any duty owed to her. Id.

             Here, Fugate fails to establish Walmart breached any duty owed to

her. Fugate alleges the fire extinguisher was not properly secured to the post.

However, it did not fall until she bumped it with her shoulder. She observed no

defect with the fire extinguisher, how it was secured to the post, or the post itself.

The fire extinguisher was bright red and was not hidden from her view. Fugate

presented no other evidence or testimony to prove any unsafe condition causing

her fall. Her claim is speculative. “[T]he party opposing summary judgment




                                          -4-
cannot rely on their own claims or arguments without offering significant

evidence.” Id. (citation omitted).

             Likewise, Fugate failed to prove causation. “Causation consists of

two distinct components: ‘but-for’ causation, also referred to as causation in fact,

and proximate causation.” Patton, 529 S.W.3d at 730. First, “[b]ut-for causation

requires the existence of a direct, distinct, and identifiable nexus between the

defendant’s breach of duty (negligence) and the plaintiff’s damages such that the

event would not have occurred ‘but for’ the defendant’s negligent or wrongful

conduct in breach of a duty.” Id. Second, “[pr]roximate causation captures the

notion that, although conduct in breach of an established duty may be an actual

but-for cause of the plaintiffs[’] damages, it is nevertheless too attenuated from the

damages in time, place, or foreseeability to reasonably impose liability upon the

defendant.” Id. at 731.

             In Klinglesmith v. Estate of Pottinger, 445 S.W.3d 565 (Ky. App.

2014), the plaintiff fell over the corner of the defendant’s front porch landing and

injured her shoulder. Id. at 566. The plaintiff alleged the concrete floor of the

porch was uneven and cracked. Id. The circuit court granted summary judgment

because the plaintiff offered no proof of causation. The plaintiff “testified in her

deposition that she is not sure what caused her to fall, and that she did not observe

any defect to the porch, but that there must have been something wrong with it


                                         -5-
since she fell.” Id. at 568. The circuit court found the plaintiff only presented her

own arguments as proof and failed to establish “the condition of the porch was a

substantial factor in causing her injury.” Id.

             Here, Fugate failed to present any evidence beyond her own opinion

that Walmart’s alleged negligence caused her injury. Although Fugate argues the

fire extinguisher was not properly secured to the post, she did not depose any

Walmart employee or expert witness to prove Walmart’s acts or omissions were a

substantial factor in causing her injury. The only factor Fugate knows caused the

fire extinguisher to fall was her shoulder bumping into it. Thus, the circuit court

correctly granted summary judgment.

             Second, Fugate argues she established genuine issues of material fact

to survive summary judgment under the burden-shifting approach to negligence

claims. In Lanier, 99 S.W.3d at 437, the Supreme Court of Kentucky adopted a

burden-shifting approach for proving negligence in premises liability cases. The

burden-shifting approach “impose[s] a rebuttable presumption that shifts the

burden of proving the absence of negligence, i.e., the exercise of reasonable care,

to the party who invited the injured customer to its business premises.” Id. Under

this approach, the plaintiff retains the initial burden of proving:

             (1) he or she had an encounter with a foreign substance
             or other dangerous condition on the business premises;
             (2) the encounter was a substantial factor in causing the
             accident and the customer’s injuries; and (3) by reason of

                                          -6-
             the presence of the substance or condition, the business
             premises were not in a reasonably safe condition for the
             use of business invitees. Such proof creates a rebuttable
             presumption sufficient to avoid a summary judgment or
             directed verdict, and “shifts the burden of proving the
             absence of negligence, i.e., the exercise of reasonable
             care, to the party who invited the injured customer to its
             business premises.”

Bartley v. Educational Training Systems, Inc., 134 S.W.3d 612, 616 (Ky. 2004).

             Fugate failed to meet her initial burden of proof for the burden to shift

to Walmart to prove the absence of negligence. Above, we held Fugate failed to

prove there was a dangerous condition on Walmart’s premises. She also failed to

prove the falling fire extinguisher was caused by anything but her own conduct.

Further, she failed to prove the alleged dangerous condition rendered Walmart’s

premises unsafe for the use of business invitees. As such, the circuit court properly

granted summary judgment.

             For the foregoing reasons, we affirm the judgment of the Letcher

Circuit Court.

             ALL CONCUR.



BRIEF FOR APPELLANT:                       BRIEF FOR APPELLEES:

Michael A. Johnson                         Thomas E. Stevens
Justin W. Noble                            Louisville, Kentucky
Hazard, Kentucky




                                         -7-